Citation Nr: 0306099	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher disability evaluation for lumbar 
strain with narrowing of the L5-S1 interspace and 
degenerative changes, currently rated as 10 percent 
disabling, from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969 and from November 1977 to October 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In this decision, the RO granted service connection 
and assigned an initial noncompensable disability evaluation 
for lumbar strain.

In April 1999, the Board remanded the veteran's claim to 
obtain another VA examination, identify the veteran's 
treatment providers, and allow the veteran to submit 
additional evidence.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  For the period before August 7, 1996, the veteran's 
service-connected low back disability was manifested by 
severe recurring attacks of intervertebral disc syndrome with 
only intermittent relief.

3.  For the period between October 1, 1996 and March 23, 
1997, the veteran's service-connected low back disability was 
manifested by no more than moderate intervertebral disc 
syndrome, recurring attacks, without severe limitation of 
motion or severe lumbosacral strain.

4. For the period since May 1, 1998, the veteran's service-
connected lumbar strain is manifested by mild intervertebral 
disc syndrome or slight limitation of lumbar spine motion.


CONCLUSIONS OF LAW

1.  From November 1, 1994 to August 7, 1996, the schedular 
criteria for a rating of 40 percent, and no higher, for low 
back disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 § 4.71a, Diagnostic Codes 5292, 5293, and 5295 
(2002).

2.  Between October 1, 1996 and March 23, 1997, the schedular 
criteria for a rating of 20 percent, and no higher, for low 
back disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 § 4.71a, Diagnostic Codes 5292, 5293, and 5295 
(2002).

3. From May 1, 1998, the schedular criteria for a rating of 
10 percent, and no higher, for low back disability are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 § 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, in May 1995, the veteran was granted service 
connection for lumbar strain and a noncompensable (zero 
percent) rating was assigned under Diagnostic Code 5295, 
effective from the date of claim in November 1994.  The 
veteran appealed the initial rating assigned for this 
disability.

In a June 1998 rating decision, the RO continued the 
veteran's noncompensable (zero percent) rating from November 
1994.  The RO also granted two temporary total disability 
ratings - one beginning on August 8, 1996 and the other 
beginning on March 24, 1997 - under 38 C.F.R. § 4.30 for 
convalescence following lumbar laminectomy in both August 
1996 and March 1997.  The RO increased the schedular 
disability evaluation to 10 percent from October 1, 1996, 
under Diagnostic Code 5295.  

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's lumbar strain.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  Therefore, the Board will evaluate the 
level of impairment due to the disability since the effective 
date of service connection, including consideration of the 
possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran contends that his service-connected lumbar 
disability is more severe than currently evaluated, and that 
a higher rating should be assigned.  As discussed below, the 
Board concludes that a "staged" rating is appropriate in 
this case.  See Fenderson, supra.  That is, the record 
supports assigning different percentage disability ratings 
for different periods.  In this case, the Board will evaluate 
the veteran's claim to determine if his lumbar disability at 
any time during the pendency of his claim warrants an 
increased rating, excluding the time periods in which he has 
already received a temporary total disability rating.  The 
veteran's lumbar disability has been rated as noncompensable 
(zero percent) from November 1, 1994; 100 percent from 
August 8, 1996; 10 percent from October 1, 1996; 100 percent 
from March 24, 1997; and 10 percent from May 1, 1998.  Thus, 
the Board will consider three distinct periods:  November 1, 
1994 until August 7, 1996; between October 1, 1996 and March 
23, 1997; and since May 1, 1998.

For the reasons discussed below, the Board has determined 
that the evidence warrants a 40 percent rating under 
Diagnostic Code 5293 for the period from November 1, 1994 to 
August 7, 1996.  However, the Board finds that a rating in 
excess of 20 percent for the veteran's disability during the 
time period from October 1, 1996 to March 23, 1997 is not 
warranted under any of the applicable rating criteria.  
Finally, the evidence of record shows that the veteran's 
lumbar disability, during the time period starting May 1, 
1998, warrants a 10 percent rating, and no higher, under 
either Diagnostic Code 5293 or Diagnostic Code 5295.  In 
addition, the veteran's reports of pain during any of the 
above time periods do not meet or more nearly approximate the 
criteria for an increased rating under Diagnostic Codes 5292, 
5293, and 5295.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5292, 5293, and 5295 (2002).

Rating Criteria

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  

The RO has rated the veteran's service-connected lumbar 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
However, the Board will also consider additional rating 
criteria in the Schedule applicable to the veteran's claim. 

Lumbosacral strain is assigned a disability rating in the 
Schedule under Diagnostic Code 5295.  Severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is given a 40 percent rating.  A 20 percent rating is 
assigned with muscle spasm on extreme forward bending in 
standing position, loss of lateral spine motion, unilateral, 
in standing position.  A 10 percent rating is assigned with 
characteristic pain on motion.  A noncompensable rating is 
assigned for slight subjective symptoms only.  See 38 C.F.R. 
Part 4 § 4.71a, Diagnostic Code 5295 (2002).  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 40 percent rating when severe, a 
20 percent rating when moderate, and a 10 percent rating when 
slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 

Diagnostic Code 5295, for lumbosacral strain, includes 
limitation of motion as a rating criterion.  It would 
therefore not be appropriate to assign a separate compensable 
rating for limitation of motion.  See 38 C.F.R. § 4.14; cf. 
Esteban v. Brown, 6 Vet App 259 (1994) (veteran entitled to 
combine separate 10 percent ratings when none of the 
symptomatology is duplicative or overlapping, but rather is 
distinct and separate: disfigurement, painful scars, and 
muscle damage resulting in functional limitation).

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome, 38 C.F.R. § 4.71a 
Diagnostic Code 5293, were changed and the new regulations 
became effective on September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
2000); see also DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997).

Under the "old" version of Diagnostic Code 5293, 
intervertebral disc syndrome is rated noncompensable when 
postoperative, cured.  A 10 percent rating is assigned when 
it is mild.  A 20 percent rating is assigned when it is 
moderate; recurring attacks.  A 40 percent rating is assigned 
when the intervertebral disc syndrome is severe; recurring 
attacks and only intermittent relief.  To receive a 60 
percent rating under Diagnostic Code 5293, the veteran's 
intervertebral disc syndrome must be pronounced with 
persistent symptoms compatible with sciatic neuropathy 
including characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, with little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Under the "new" version of Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months is 
rated 10 percent disabling.  It is rated 20 percent with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
40 percent with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and 60 percent with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Under Note (1) of Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2) of 
Diagnostic Code 5293, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3) of Diagnostic 
Code 5293 states that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002). 

Other diagnostic codes for the spine, which might provide for 
a higher disability rating for each separate time period, are 
not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
through 5295 (2002).  It is not contended or shown that the 
veteran's service-connected disability includes ankylosis or 
fracture of the spine. 

From November 1, 1994 to August 7, 1996

During this period, the veteran's disability was assigned a 
noncompensable rating using Diagnostic Code 5295.

The veteran's service medical records reflect that he began 
to have low back pain in December 1987 due to no direct 
trauma.  In December 1987, it was noted that the veteran did 
not suffer from radiating pain but had decreased range of 
motion as well as tenderness.  A diagnosis of probable lumbar 
strain was listed on the treatment record.  In January 1989, 
a treatment note stated that the veteran suffered from low 
back pain.  The examiner noted that the veteran had no 
radiating pain to his legs but tenderness and spasm in his 
lumbar musculature.  A later treatment record from the same 
month noted that the veteran exhibited a full range of motion 
with some tenderness, and that lumbar strain was resolving.  
A March 1992 examination report noted that the veteran had a 
normal gait and full range of motion and complained of 
moderate pain in the lumbar area.  The examiner stated that 
there were no spinal deformities or tenderness and listed a 
diagnosis of mechanical low back pain.  In a September 1992 
examination report, the veteran complained of back pain.  An 
additional September 1992 radiology report stated that the 
veteran had mild narrowing of the L5-S1 disk with mild 
osteophytic changes of the superior lateral right acetabulum.  
Degenerative joint disease, lordosis, and mechanical low back 
pain were noted in a September 1993 treatment record.  The 
veteran's discharge examination from August 1994 was void of 
any reference to lumbar problems.    

In an October 1995 physical therapist treatment record, it 
was noted that the veteran had a bulging disc at L4-5 and 
right lateral stenosis with full extension of trunk range of 
motion.  From February to July 1996, treatment records from 
private physician Dr. Scherlis show that the veteran 
underwent multiple epidural myelograms involving a caudal 
epidural catheter and nerve root decompression of both L4-5 
and L5-S1 in order to decrease pain.  The physician noted a 
history of intractable low back pain with lumbar 
radiculopathy.  A CT scan report from July 1996 stated that 
the veteran had a left L4-5 herniated disc.  Finally, an 
August 7, 1996 MRI report noted that the veteran suffered 
from degenerative disc disease in his three lower interspaces 
and a small left paracentral disc herniation at L4-5 was 
suggested by the treating physician, Dr. Hash.    

The Board must determine if the medical evidence discussed 
above warrants an increased compensable rating for the time 
period from November 1, 1994 to August 7, 1996.  The medical 
evidence does support a 40 percent rating under Diagnostic 
Code 5293.  The August 1997 MRI report listed a diagnosis of 
degenerative disc disease.  Treatment records from February 
to July 1996 show that the veteran suffered severe recurring 
attacks with only intermittent relief after each epidural 
myelogram.  However, the veteran's lumbar disability during 
this time period did not warrant a 60 percent rating under 
Diagnostic Code 5293.  While Dr. Scherlis noted a history of 
lumbar radiculopathy, the records do not refer to symptoms of 
sciatic neuropathy like demonstrable muscle spasm or absent 
ankle jerk. 

Neither Diagnostic Code 5292 nor Diagnostic Code 5295 
provides for a rating higher than 40 percent.  Moreover, 
separate ratings may not be simultaneously assigned under 
either of these diagnostic codes, as the rating criteria 
include elements used to assign the 40 percent rating under 
Diagnostic Code 5293.  

From October 1, 1996 to March 23, 1997

The veteran's temporary total rating for convalescence 
following his August 1996 partial hemilaminectomy ceased at 
the end of September 1996.  Thereafter, the RO assigned a 10 
percent rating under Diagnostic Code 5295.

A private treatment note from Dr. Hash dated in October 1996 
stated that the veteran was experiencing a little back pain 
but no leg pain.  A treatment record dated in February 1997 
from Dr. Hash details that in December 1996 the veteran 
injured his back when lifting a box at work.  In January 
1997, private treatment records note that the veteran 
suffered from acute low back and left leg pain.   The 
treatment note listed that the veteran's straight leg raising 
was positive but that he had no weakness or absent ankle 
jerks.  Additional treatment records from Dr. Hash dated in 
January 1997 note that the veteran's pain had been relieved 
and that there was no evidence of recurrent disc herniation.  
A February 1997 treatment record stated that the veteran had 
low back pain which would also radiate down the outside of 
his left leg.  The physician also noted that the veteran 
tested positive for straight leg raising and was put on bed 
rest. 

The Board must determine if the medical evidence discussed 
above warrants a disability rating in excess of 10 percent 
for the time period from October 1, 1996 to March 23, 1997 
under any applicable rating criteria.  The Board finds that a 
rating of 20 percent, but no higher, for the veteran's 
disability during this time period is warranted under 
Diagnostic Code 5293 on the basis of moderate intervertebral 
disc syndrome, recurring attacks.   

Specifically, the record shows that the veteran was put on 
bed rest for his symptoms in February 1997.  Otherwise, the 
medical evidence of record shows that the veteran suffered 
from back pain and left leg pain.  During this time period, 
however, there is no clinical observation of radiating pain 
down his left leg, only the subjective history and symptoms 
which he relayed to Dr. Hash during treatment.  Consequently, 
the Board concludes that severe intervertebral disc syndrome 
is not documented during this period.  The evidence also did 
not show that the veteran suffered from severe limitation of 
motion, or severe lumbosacral strain as described in 
Diagnostic Code 5295, so as to support a higher rating under 
Diagnostic Code 5292 or 5295.  Consequently, the Board 
concludes that a 20 percent rating under Diagnostic Code 
5293, for moderate intervertebral disc syndrome, more nearly 
approximates the veteran's disability during this period.  
See 38 C.F.R. § 4.7. 

From May 1, 1998

The temporary total rating following the veteran's 
laminectomy in March 1997 was terminated at the end of April 
1998.  Thereafter, the 10 percent rating under Diagnostic 
Code 5295 was continued by the RO.  The Board concludes that 
the evidence of the level of disability following the 
termination of the temporary total rating since May 1, 1998, 
supports a rating of 10 percent under Diagnostic Code 5293 or 
5292, but no higher under any diagnostic code.

A May 1999 VA examination report notes that the veteran 
complained of pain, tenderness, stiffness, fatigability, and 
lack of endurance as symptoms of his lumbar disability.  The 
examiner noted that the scar on the veteran's back was 
nontender, well healed, flat, small, and not discolored.  
While the examiner recorded no spasm, weakness, or 
tenderness, it was stated that the veteran had slight 
evidence of painful motion.  Deep tendon reflexes were noted 
as active and equal and no neurological abnormalities 
including absent ankle jerk were detected during the 
examination.  The veteran's range of motion of the lumbar 
spine was listed as flexion of 96 degrees, extension of 12 
degrees, right lateral flexion of 30 degrees, and left 
lateral flexion of 34 degrees.  A diagnosis of post 
diskectomy x 2 causing degenerative joint disease of the 
lumbosacral spine with no loss of function due to pain.  The 
examiner opined in the May 1999 examination report that the 
veteran's motion was not limited by pain.  It was also noted 
that there "may be" slight weakened movement.  Fatigability 
and lack of endurance, swelling, incoordination, deformity, 
atrophy or disuse or disturbance of local motion was not 
observed.   

The Board must determine if the medical evidence discussed 
above warrants a disability rating in excess of the 10 
percent assigned by the RO for the time period starting from 
May 1, 1998.  In this case, the evidence of record shows that 
the veteran's lumbar disability during this time period was 
manifested primarily by some slight limitation of motion and 
perhaps some weakened motion, but not by recurring attacks of 
intervertebral disc syndrome or by muscle spasm, loss of 
unilateral motion, or symptoms of severe lumbosacral strain.

The May 1999 examination report also shows that the veteran 
suffers from the slight limitation of motion of the lumbar 
spine needed to receive a 10 percent under Diagnostic Code 
5292, or mild postoperative intervertebral disc syndrome that 
would support a 10 percent rating under Diagnostic Code 5293.  
As discussed above, separate ratings may not be assigned 
simultaneously under these diagnostic codes, as that would 
violate 38 C.F.R. § 4.14 by rating the same symptoms under 
different diagnostic codes.  

None of the evidence of record shows that the veteran was 
suffering the moderate recurring attacks of intervertebral 
disc syndrome that would warrant an increased rating under 
Diagnostic Code 5293.  The May 1999 examination report noted 
that he did not had any neurological abnormalities and that 
his deep tendon reflexes were active as well as equal.  

As discussed above, during the pendency of this appeal, the 
criteria for evaluating intervertebral disc syndrome were 
changed and the new regulations became effective on September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
The Board must now determine whether the intervening change 
is more favorable to the veteran, and, if the amendment is 
more favorable, apply that provision to rate the disability 
for periods from and after the effective date of the 
regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000); see also DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).  Based upon the 
evidence of record, the old version of Diagnostic Code 5293 
is more favorable to the veteran's claim for two reasons.  
Only once during the three time periods discussed at length 
above, in February 1997, did the veteran suffer an 
incapacitating episode under the new Diagnostic Code 5293 for 
the duration of one week.  Under the new criteria that 
episode would warrant a 10 percent rating.  However, that 10 
percent rating on that basis could only to be assigned after 
the effective date of the regulatory change in August 2002.  
The Board finds that the old version of Diagnostic Code 5293 
is more favorable to the veteran because an increased rating 
can be assigned from the time of the increase of the 
disability instead of the effective date of the regulatory 
change.    

Pain 

The Board has also considered whether a higher disability 
evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), on the basis of 
limitation of function due to pain.  Such considerations 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  In this case, the evidence does not support 
assigning a higher disability evaluation based on limitation 
of function due to pain, under DeLuca, for any of the three 
time periods discussed above.  The May 1999 VA examination 
report stated that the veteran may have slight weakened 
movement, but the other elements to consider in rating 
limitation of function due to pain were not present.  It was 
also stated in the diagnosis of the report that the veteran 
suffered no loss of function due to pain.      

The Board acknowledges the veteran's complaints of pain, 
stiffness, and decreased range of motion.  However, the 
veteran has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the relationship between his injury during active military 
service and the current severity of his lumbar disability.  
His opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 4.71 with respect to the current severity of his lumbar 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).


Extraschedular Rating

The RO has specifically rejected the referral of this case 
for an extraschedular rating.  The Board has also determined 
that referral to the Under Secretary for Benefits or the 
Director of the Compensation for an extraschedular rating was 
not warranted.  Under 38 C.F.R §  3.321(b)(1), in exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R §  3.321(b)(1) 
(2002).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for the service-connected 
lumbar disability.  As discussed above, the schedular 
criteria for higher ratings have not been shown in this case.  
In addition, it has not been shown that the service-connected 
disabilities have required frequent periods of 
hospitalization or produce an exceptional disability picture 
manifested by marked interference with the veteran's 
employment.  The veteran has been assigned temporary total 
ratings under 38 C.F.R. § 4.30 for his convalescent periods; 
the symptoms during these periods would not be used to 
support an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  For these reasons, an extraschedular rating 
is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for residuals of 
lumbar strain with narrowing of the L5-S1 interspace and 
degenerative changes.  The appellant has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO should notify the veteran of 
the type of evidence necessary to substantiate his claim.  
These documents are also to inform him that VA would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In this case, the RO sent letters in January 1999 and October 
2002 to give the veteran time to send in additional evidence 
or argument.  The veteran's representative noted in a July 
2002 VA Form 646 that the RO "was to ensure compliance with 
all required development actions" and that after careful 
review of evidence of record the representative was 
"prepared to return this case to the Board for further 
appellate consideration".  The Board has also remanded the 
case to the RO to develop and obtain information that could 
be pertinent to the veteran's claim.  Review of the claims 
file reveals that all evidentiary development, in the form of 
securing relevant evidence and providing examination, has 
been undertaken.  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
the notice and development requirements of the VCAA would not 
prejudice the veteran in this instance.  The Board finds that 
VA's duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claim has been 
satisfied.


ORDER

From November 1, 1994 to August 7, 1996, an increased 
evaluation of 40 percent, and no higher, for lumbar strain 
with narrowing of the L5-S1 interspace and degenerative 
changes, is granted subject to applicable law and regulations 
governing the payment of monetary benefits.

From October 1, 1996 to March 23, 1997, a rating of 20 
percent, and no higher, for lumbar strain with narrowing of 
the L5-S1 interspace and degenerative changes, is granted 
subject to applicable law and regulations governing the 
payment of monetary benefits.

From May 1, 1998, an evaluation in excess of 10 percent for 
lumbar strain with narrowing of the L5-S1 interspace and 
degenerative changes is denied.


                           
_______________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

